            Case 4:19-cv-00004-DCN Document 1 Filed 01/07/19 Page 1 of 8



Leland K. Faux, Esq.
Idaho Bar No. 10246
LELAND FAUX, ESQ. PLLC
490 Park Ave, Ste 10
Idaho Falls, Idaho 83402
T: (208) 497-2214
F: (208) 261-5015
Leland@LelandFaux.com
Attorney for Plaintiff

                             UNITED STATES DISTRICT COURT

                                FOR THE DISTRICT OF IDAHO

YUSUF OMAR,                                       Case No.: 4:19-cv-0004

               Plaintiff,                         COMPLAINT
vs.

IDAHO DINER, LCC dba DIXIE’S DINER,
an Idaho limited liability company;
THOMAS HERSCH, an individual; ADM,
LLC, an Idaho limited liability company;
DOES I-X, inclusive;

               Defendants.



       Plaintiff Yusuf Omar complains and alleges as follows:

                                   I.      INTRODUCTION

       1.      Defendants are employers within the meaning of the federal Fair Labor Standards

Act (“FLSA”) and operate and manage a restaurant. Defendants have elected to apply a tip credit

for wait staff, including Mr. Omar—meaning that they pay an amount less than the minimum

wage and credit the tips to make up the difference. However, Defendants have required tipped

employees, including Mr. Omar, to participate in a tip pool in violation of the FLSA. This tip

pool requires the tipped employees to contribute tips to non-tipped staff, i.e. cooks. Under these




COMPLAINT - 1
             Case 4:19-cv-00004-DCN Document 1 Filed 01/07/19 Page 2 of 8



circumstances, it is unlawful for the Defendants to count a tip credit towards the minimum wage

and the minimum wage must be paid to Mr. Omar.

        2.      In addition, Mr. Omar complained to management regarding the tip pooling

policy and notified management that he disagreed with the policy. Because Mr. Omar questioned

and challenged the tip pool policy, he was terminated from employment. This conduct gives rise

to claims for retaliation/unlawful discharge.

                                          II.     PARTIES

        3.      Plaintiff Yusuf Omar is a resident of Idaho and was employed as a server with

Defendant Idaho Diner, LLC dba Dixie’s Diner (“Dixie’s Diner”) until his termination.

        4.      Defendant Dixie’s Diner is an Idaho limited liability company doing business in

Bonneville County, Idaho and at all material times was an employer and enterprise in commerce

within the meaning of the FLSA and had employees engaged in commerce.

        5.      Defendant Thomas Hersch is an individual residing in Bonneville County, Idaho

and at all times relevant to this action was acting directly or indirectly in the interest of Dixie’s

Diner in relation to its employees.

        6.      Defendant ADM, LLC is an Idaho limited liability company, is the manager of

Dixie’s Diner, and was at all times relevant to this action acting directly or indirectly in the interest

of Dixie’s Diner in relation to its employees.

        7.      The true names and capacities of Doe Defendants I through X, inclusive, (“Doe

Defendants”) are unknown to Mr. Omar who therefore sues said Doe Defendants by such fictitious

names. Mr. Omar is informed and believes and thereon alleges that each of the Doe Defendants

may be legally responsible in some manner for the events and happenings described in this




COMPLAINT - 2
             Case 4:19-cv-00004-DCN Document 1 Filed 01/07/19 Page 3 of 8



Complaint. Mr. Omar will seek leave of the Court to amend this Complaint to insert the true names

and capacities of such Doe Defendants upon ascertaining the identity of such Doe Defendants.

                              III.   JURISDICTION AND VENUE

        8.      This case arises under the Fair Labor Standards Act, 29 U.S.C. § 201 et seq.

        9.      Jurisdiction of this matter is granted to this court by U.S.C. §§ 1331 (federal

question jurisdiction) and this court has supplemental jurisdiction over the related Idaho state law

matters under 28 U.S.C. § 1367.

        10.     Venue is proper under 28 U.S.C. § 1391(b) because a substantial part of the events

or omissions giving rise to the claims herein occurred in Bonneville County, Idaho, which is within

the federal district.

                               IV.    GENERAL ALLEGATIONS

        11.     Dixie’s Diner employs tipped employees to provide services to its patrons.

        12.     Dixie’s Diner pays its tipped employees a reduced hourly wage of $3.35 and applies

a tip credit to make up for the difference between the reduced wage and the minimum wage set by

the FLSA.

        13.     Although the FLSA permits an employer to apply a tip credit while operating a tip

pool, the employer may only do so if the participants in the tip pool are employees who customarily

and regularly receive tips.

        14.     Dixie’s Diner established a policy that required the customarily and regularly tipped

staff to contribute tips to individuals employed as cooks. These cooks are not customarily and

regularly tipped.

        15.     Under this policy, tipped employees were required to contribute from the tip pool

one-percent of gross sales to the cooks.



COMPLAINT - 3
           Case 4:19-cv-00004-DCN Document 1 Filed 01/07/19 Page 4 of 8



         16.     Based on information and belief, Dixie’s Diner implemented this policy and

practice without first informing the tipped employees of the provisions of 29 U.S.C. § 203(m).

         17.     Based on information and belief, Defendants Thomas Hersch and ADM, LLC were

directly or indirectly responsible for the creation and enforcement of this policy on behalf of

Dixie’s Diner.

         18.     It is unlawful for Dixie’s Diner to apply the tip credit while operating an illegal tip

pool and without first informing the tipped employees of the provisions of 29 U.S.C. § 203(m).

         19.     As a result of this unlawful conduct, Dixie’s Diner has no right to apply the tip

credit towards the minimum wage established by federal law and it must instead compensate its

servers at the full minimum wage of $7.25 per hour without counting tips.

         20.     Mr. Omar began his employment as a server with Dixie’s Diner in July 2018.

         21.     Mr. Omar, along with all server staff, was subject to the tip pooling policy described

above.

         22.     Mr. Omar questioned Mr. Hersch regarding the tip pooling policy and informed

Mr. Hersch that he disagreed with the policy.

         23.     On September 29, 2018, Mr. Omar asked in writing: “I’m doing my checkout, is it

still 1 percent of sales for kitchen tipout?”

         24.     On October 8, 2018, Mr. Hersch responded, “Yes.”

         25.     Mr. Omar then again questioned the policy: “Hi Tom, when I do my checkout

tonight do I have to tip out the kitchen[?] I just don’t feel its fair sometimes, I worked really hard

last weekend.”

         26.     On October 13, 2018, Mr. Hersch responded: “…if you don’t want to tip the Cooks

you don’t work here anymore.”



COMPLAINT - 4
            Case 4:19-cv-00004-DCN Document 1 Filed 01/07/19 Page 5 of 8



          27.   Mr. Omar thereafter sought clarification: “Tom, I really do not agree with the

policy, should I still come in this morning at 11?”

          28.   Mr. Hersch replied, “I guess not. I’ll have you’re [sic] final check tomorrow.”

          29.   On that day, October 13, 2018, Mr. Hersch, acting on behalf of Dixie’s Diner,

terminated Mr. Omar and submitted a Verification of Termination of Employment to the Idaho

Department of Health & Welfare confirming that Mr. Omar was terminated due to his

“disagreement on policy.”

          30.   Terminating Mr. Omar because he questioned and disagreed with a tip pooling

policy is unlawful and retaliatory under Idaho and federal law.

          31.   During Mr. Omar’s employment, he was not compensated in accordance with the

federally mandated minimum wage.

          32.   The tips rightfully belonging to Mr. Omar were misappropriated by the Defendants

through the illegal tip pooling policy and any such misappropriated funds should be returned to

Mr. Omar.

                                 FIRST CAUSE OF ACTION
                                 Minimum Wage Claim – FLSA
                                   (Against All Defendants)

          33.   Plaintiff repeats and realleges the foregoing paragraphs as though set forth fully

herein.

          34.   The Defendants have implemented a tip pooling policy in violation of the FLSA,

including 29 U.S.C. § 203(m).

          35.   Plaintiff is entitled to recover his unpaid minimum wages together with liquidated

damages.




COMPLAINT - 5
            Case 4:19-cv-00004-DCN Document 1 Filed 01/07/19 Page 6 of 8



          36.   Plaintiff is further entitled to any appropriate equitable relief, including an

injunction prohibiting Dixie’s Diner from operating an illegal tip pool.

          37.   Plaintiff is also entitled to recover reasonable attorney’s fees and costs in this

action.

                                SECOND CAUSE OF ACTION
                             Retaliation/unlawful discharge – FLSA
                                    (Against All Defendants)

          38.   Mr. Omar repeats and realleges the foregoing paragraphs as though set forth fully

herein.

          39.   Mr. Omar lodged a complaint with Thomas Hersch, who was acting on behalf of

Dixie’s Diner, regarding the tip pooling policy.

          40.   Dixie’s Diner discharged Mr. Omar because of this complaint.

          41.   This discharge was in violation of the anti-retaliation provision of the FLSA, 29

U.S.C. § 215(a)(3).

          42.   As a result, Mr. Omar is entitled to such legal or equitable relief as may be

appropriate, including without limitation the payment of wages lost, an additional equal amount

as liquidated damages, and compensatory damages.

          43.   Mr. Omar is also entitled to recover reasonable attorney’s fees and costs.

                                THIRD CAUSE OF ACTION
                              Minimum Wage Claim – Idaho Code
                                   (Against All Defendants)

          44.   Mr. Omar repeats and realleges the foregoing paragraphs as though set forth fully

herein.

          45.   The Defendants are each “employers” as defined by Idaho Code 44-1503.




COMPLAINT - 6
            Case 4:19-cv-00004-DCN Document 1 Filed 01/07/19 Page 7 of 8



          46.     Under Idaho Code 44-1502, the amount of minimum wage shall conform to, and

track with, the federal minimum wage law.

          47.     The FLSA preempts the application of any state law which would eliminate or

reduce rights granted by the FLSA.

          48.     Therefore, Idaho law cannot permit an employer to take a tip credit where the

employer requires participation in a tip pool in violation of the FLSA.

          49.     The Defendants required Mr. Omar to participate in an illegal tip pool.

          50.     Mr. Omar is therefore entitled to enforce the Defendants’ compliance with Idaho

law and to recover three times the unpaid wages found due and owing, plus reasonable attorney’s

fees and costs.

                                  FOURTH CAUSE OF ACTION
                           Retaliation/Unlawful Discharge – Idaho Code
                                      (Against All Defendants)

          51.     Mr. Omar repeats and realleges the foregoing paragraphs as though set forth fully

herein.

          52.     Idaho Code 44-1509 and 45-613 prohibit employers from discharging or in any

other manner discriminating against any employee because the employee has made complaint

that he has not been paid wages in accordance with Idaho law.

          53.     Mr. Omar lodge a complaint with Defendants regarding Dixie’s Diner’s tip

pooling practices.

          54.     The Defendants discharged Mr. Omar because he made this complaint.

          55.     The Defendants therefore unlawfully discharged Mr. Omar.

                                      PRAYER FOR RELIEF

          WHEREFORE, Mr. Omar prays for the following relief:



COMPLAINT - 7
            Case 4:19-cv-00004-DCN Document 1 Filed 01/07/19 Page 8 of 8



       1.      For judgment against the Defendants for wages owed to Mr. Omar;

       2.      For damages as a result of the Defendants’ retaliatory acts and his unlawful

discharge in an amount to be determined at trial;

       3.      For liquidated damages under the FLSA and/or treble damages under Idaho law;

       4.      For an award of misappropriated tips.

       5.      For an award of attorney’s fees and costs;

       6.      For such other and further relief as the Court deems just and equitable.

       DATED: January 7, 2019


                                             /s/ Leland K. Faux
                                             Leland K. Faux, Esq.
                                             Idaho Bar No. 10246
                                             LELAND FAUX, ESQ. PLLC
                                             Attorney for Plaintiff




COMPLAINT - 8
